DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 07/12/2022 are acknowledged.
Claims 1, 13-14, 21, 27-29, 31-33, 41, 46-47 and 51-53  are pending. 


3. Applicant’s election without traverse of the invention of Group II (claims 32-33, 41, 46-47 and 51-53) in the reply filed on 07/12/2022 is acknowledged.

Claims 1, 13-14, 21, 27-29 and 31 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 32-33, 41, 46-47 and 51-53 are presently under consideration.


4. Claims 32-33 and 41 are objected to as being dependent on a non-elected claim.  It is suggested that Applicant rewrite the claim in independent form to include the relevant limitations of the base claim and any intervening claims.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 32-33, 41, 46-47 and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,933,115.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by US ‘115 claims.

Claims 1, 2, 4, and 6 of US ‘115 are essentially identical in scope to instant claims 32, 33, 41 and 46, respectively, and as such anticipate these claims.

Claim 47 is included in the rejection, because the agents listed in the claims were among the best-studied immune agonists before the effective filing date of the claimed invention, and as such would be at once envisaged by those killed in the art.

Claims 51-53 are included, because immunoglobulin constant region was widely used in the art as a fusion partner for polypeptides acting as agonists or antagonists of membrane receptors.


7. Claims 32-33, 41, 46-47 and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/186,199, published as US 20210361736, in view of US 8231872 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the USSN ‘199, which are directed to the same VISTA antagonist as recited in instant claim 1.

It was well-known in the art before the effective filing date of the claimed invention that VISTA is a negative regulator of immunity, and VISTA antagonists are useful in stimulating immune response or enhancing anti-cancer immunity (e.g. the claims of US 8231872; PD-L3 is an art-recognized synonym of VISTA).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8. Conclusion: no claim is allowed.



9. The following reference is cited of record as pertinent to the present invention:
Commonly assigned USSN 17186199, published as US 20210253708, teaches but does not claim the presently recited VISTA antagonist.



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644